By the Court, Currey, C. J.:
This is an action of forcible entry and unlawful detainer. The complaint, which was duly verified, set forth by proper allegations the plaintiff’s cause of action. The defendants answered separately. Upon the issue joined the parties proceeded to trial before the Court, and a finding and judgment were rendered in plaintiff’s favor. The appeal is from the judgment, and all that is presented by the record for review arises upon the judgment roll alone. Most of the material allegations of the complaint stand confessed, because the answers fail to controvert them. (Fish v. Redington, ante, 185.) The only matters upon which issue was joined were decided by the Court in favor of the plaintiff against the defendants, and we are unable to discover from the record any ground that would justify a reversal of the judgment.
Judgment affirmed.